Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis R. Siple and Marion C. Siple appeal the district court’s orders dismissing their civil action regarding the foreclosure of the Siples’ property and denying their Fed. R. Civ. P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Siple v. First Franklin Fin. Corp., No. 1:14-cv-02841-RDB (D. Md. May 15, 2015; Oct. 19, 2015).. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.